Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephone with Applicants representative David Ovedovitz on 01/14/2022.
The application has been amended as follows:  	Regarding claims 1 and 3, the claims are amended so the claims would read as follows.Claim 1. A power conversion apparatus comprising:
	a rectifier configured to convert a first alternating current (AC) power into constant-current direct current (DC) power;
	a resonant inverter having a switching device, the resonant inverter being configured to convert the constant-current DC power received from the rectifier into a second AC power through on and off of the switching device and to output the second AC power to a load;
	a control unit configured to receive settings of an output current value of the resonant inverter, a current-supplying time of the resonant inverter, and an operation rate of the resonant inverter defined by dividing the current-supplying time by a sum of the current-supplying time and a non-current-supplying time, and to operate the rectifier and the resonant inverter based on the output current value, the current-supplying time, and the operation rate of the resonant inverter that have been set; and
	a display unit,
	wherein the control unit is further configured to receive a setting of a resonance frequency of the load,
inverter, the current-supplying time and the operation rate of the resonant inverter are associated with a first allowable output current value of the resonant inverter at a temperature equal to or lower than a maximum operable temperature of the switching device, whether the power conversion apparatus is operable to perform an output in accordance with the output current value, the current-supplying time, the operation rate, and the resonance frequency that have been set, and to operate the rectifier and the resonant inverter only when the control unit determines that the power conversion apparatus is operable to perform the output, and
	wherein when the control unit determines that the power conversion apparatus is not operable to perform the output in accordance with the output current value, the current-supplying time, the operation rate, and the resonance frequency that have been set, the control unit calculates a frequency lower than the set resonance frequency and at which the power conversion apparatus is operable to perform the output with the output current value, the current-supplying time, and the operation rate that have been set, and displays the calculated frequency on the display unit.
Claim 3. A power conversion apparatus comprising:
	a rectifier configured to convert a first alternating current (AC) power into constant- current direct current (DC) power;
	a resonant inverter having a switching device, the resonant inverter being configured to convert the constant-current DC power received from the rectifier into a second AC power through on and off of the switching device and to output the second AC power to a load;
	a control unit configured to receive settings of an output current value of the resonant inverter, a current-supplying time of the resonant inverter, and an operation rate of the resonant inverter defined by dividing the current-supplying time by a sum of the current-supplying time 
	a display unit,
	wherein the control unit is further configured to receive a setting of a resonance frequency of the load,
	wherein the control unit is further configured to determine, based on a set of data in which an output frequency of the resonant [[invertor]] inverter, the current-supplying time and the operation rate of the resonant inverter are associated with a first allowable output current value of the resonant inverter at a temperature equal to or lower than a maximum operable temperature of the switching device, whether the power conversion apparatus is operable to perform an output in accordance with the output current value, the current-supplying time, the operation rate, and the resonance frequency that have been set, and to operate the rectifier and the resonant inverter only when the control unit determines that the power conversion apparatus is operable to perform the output; and
	wherein when the control unit determines that the power conversion apparatus is not operable to perform the output in accordance with the output current value, the current-supplying time, the operation rate, and the resonance frequency that have been set, the control unit calculates an operation rate lower than the set operation rate and at which the power conversion apparatus is operable to perform the output with the output current value, the current-supplying time, and the resonance frequency that have been set, and displays the calculated operation rate on the display unit.
Reasons For Allowance
Claims 1, and 3 are allowed.
Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein when the control unit determines that the power conversion apparatus is not operable to perform the output in accordance with the output current value, the current-supplying time, the operation rate, and the resonance frequency that have been set, the control unit calculates a frequency lower than the set resonance frequency and at which the power conversion apparatus is operable to perform the output with the output current value, the current-supplying time, and the operation rate that have been set, and displays the calculated frequency on the display unit”.	Regarding Claim 3, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein when the control unit determines that the power conversion apparatus is not operable to perform the output in accordance with the output current value, the current-supplying time, the operation rate, and the resonance frequency that have been set, the control unit calculates an operation rate lower than the set operation rate and at which the power conversion apparatus is operable to perform the output with the output current value, the current-supplying time, and the resonance frequency that have been set, and displays the calculated operation rate on the display unit.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838